Case 1:11-cr-00059-LAK Document 952 Filed 11/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee ee ee ee ewe ewe we ew ew ew ew ewe we ewe we ew ewe ewe ewe ewe ewe ew ew ew ew ew ew ew ew ew ew we = xX
UNITED STATES OF AMERICA,
-against- 11-cr-0059 (LAK)
XAVIER CORREA,
Defendant(s).
wee eee ee ee ee ewe ewe we ew ew ew ew ewe we ewe we ew ewe ewe ewe ewe ewe ew ew ew ew ew ew ew ew ew ew we = xX

ORDER

Lewis A. KAPLAN, District Judge.

The government shall respond to defendant’s motion to correct sentence on or before
December 7, 2020.

SO ORDERED.

Dated: November 23, 2020

/s/ Lewis A. Kaplan / PCM
Lewis A. Kaplan
United States District Judge

 
